IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40710
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MARIO LOPEZ-GARCIA,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. M-01-CR-63-1
                       --------------------
                           June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Mario Lopez-Garcia appeals his guilty-plea conviction and

sentence for possessing with the intent to distribute less than

20 kilograms of marijuana.   Lopez-Garcia contends that 21 U.S.C.

§ 841 is facially unconstitutional in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000).

     As Lopez-Garcia concedes, his argument is foreclosed by

circuit precedent.    See United States v. Slaughter, 238 F.3d 580,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40710
                               -2-

582 (5th Cir. 2000), cert. denied., 532 U.S. 1045 (2001).   He

raises the issue only to preserve it for Supreme Court review.

The judgment of the district court is AFFIRMED.